Citation Nr: 1147232	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for service-connected residuals of fracture to transverse process, L2, 3, and 4, with lumbar spondylosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from February to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his November 2009 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted to testify before a Veterans Law Judge at his local RO.  The Veteran was scheduled a Travel Board hearing in June 2011 but he requested that he hearing be rescheduled.  A second hearing was scheduled in September 2011 and notice of the hearing was sent to the Veteran's address of record; however, he did not appear for the scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The preponderance of the evidence reflects that the Veteran's service-connected residuals of fracture to transverse process, L2, 3, and 4, with lumbar spondylosis and degenerative disc disease, is manifested by chronic low back pain that radiates into his left lower extremity.  The evidence shows that the Veteran is able to demonstrate movement in all planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 90 degrees.  There is no evidence of spasms, atrophy, guarding or weakness, but there is evidence of scoliosis and tenderness, although these symptoms are not severe enough to result in abnormal gait or spinal contour.  The Veteran's subjective reports of radiating low back pain have been diagnosed as chronic S1 radiculopathy, as confirmed by a June 2009 EMG; however, there is no objective evidence of any sensory loss, loss of reflexes, muscle atrophy, or paralysis as a result of the S1 radiculopathy.  There is no evidence of additional functional limitation due to pain.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher than 20 percent for service-connected residuals of fracture to transverse process, L2, 3, and 4, with lumbar spondylosis and degenerative disc disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  

2.  The schedular criteria for a noncompensable (zero percent) disability rating for chronic S1 radiculopathy associated with service-connected residuals of fracture to transverse process, L2, 3, and 4, with lumbar spondylosis and degenerative disc disease, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in October 2008 and January 2009, prior to the initial unfavorable rating decision in February 2009, of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his low back disability has increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  In addition, although no longer strictly required, the Veteran was advised of the relevant diagnostic codes and potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  Thus, the Board finds that all required notice has been provided to the Veteran.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Additionally, the Veteran was afforded a VA examination in January 2009.  Neither the Veteran nor his representative have argued that the other examination report is inadequate for rating purposes, and a review of the reports reveals no inadequacies.  As such, the Board finds that the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  

In summary, the Board finds VA has satisfied its duties to inform and assist the Veteran at every stage in this case and, thus, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Service connection for residuals of fractures to the transverse process was established in February 1978, and the RO assigned a 20 percent disability rating under Diagnostic Code (DC) 5285-5295, effective from December 6, 1977.  In granting service connection, the RO noted that the service treatment records showed the Veteran suffered an injury during service which resulted in three fractures of the transverse process over the lumbar vertebra 2, 3, and 4 on the left side.  

With respect to the current appeal, the record reflects that, in September 2008, the Veteran filed a claim seeking a higher disability rating for his service-connected lumbar spine disability.  However, in a rating decision dated February 2009, the RO denied the Veteran's claim by continuing the 20 percent disability rating assigned to his service-connected lumbar spine disability.  The rating decision reflects, however, that the Veteran's lumbar spine disability is now rated under the criteria of DC 5237.  

The Veteran disagreed with the RO's determination in the February 2009 rating decision and perfected an appeal as to the increased rating claim, which is the basis of the current appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a low back disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

An 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In this case, the pertinent evidence of record includes a January 2009 VA examination, VA outpatient treatment records dated from April to December 2009, and lay statements submitted in support of this claim.  

The January 2009 VA examination contains information with respect to the severity of the Veteran's service-connected lumbar spine disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examination was inadequate to evaluate the Veteran's lumbar spine disability and, thus, the examination is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's lumbar spine disability.  

At the VA examination, the Veteran reported experiencing pain in the low center of his back, which radiates down the posterior portion of both legs.  He described the severity of his pain as moderate.  The Veteran denied experiencing any flare-ups or incapacitating episodes of spinal conditions or disease.  He also denied experiencing any urinary or fecal incontinence, urinary urgency or retention, nocturia, obstipation, or erectile dysfunction associated with his lumbar spine disability.  He did, however, report having numbness and paresthesias, which the VA examiner stated was not unrelated to his lumbar spine disability.  

The VA examiner also noted that the Veteran uses a cane but that he is working fulltime as a school bus driver.  The Veteran denied losing any time off work in the past 12 months due to his lumbar spine disability and the VA examiner stated that the lumbar spine disability does not have any effect on his usual occupation.  

On examination, the Veteran was able to demonstrate forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The VA examiner noted that there was no objective evidence of painful motion, including after repetitive motion, and that repetition did not cause any additional limitation.  

There was no evidence of kyphosis, reversed lordosis, lumbar flattening, or ankylosis.  There was also no evidence of muscle spasm, atrophy, guarding, or weakness bilaterally.  The VA examiner did note, however, that Veteran's gait was abnormal, as he was limping, and that there was scoliosis and tenderness. However, the VA examiner stated that the scoliosis and tenderness was not severe enough to be responsible for abnormal gait or spinal contour.  

As noted, there was no evidence of atrophy in the Veteran's lower extremities, as there was normal tone, strength, and sensation.  The Veteran denied being hospitalized or requiring surgery in conjunction with his lumbar spine disability.  

The final diagnosis was residual fractures of the transverse process L-2, 3, and 4.  The VA examiner stated that there was no clinical evidence of radiculopathy but no imaging studies were conducted.  

In this context, the VA outpatient treatment records reflect that the Veteran has consistently reported experiencing chronic low back pain with radiation to the left lower extremity.  The treatment records also reflect that an EMG conducted in June 2009 showed chronic radiculopathy in S1.  See VA outpatient treatment records dated June and July 2009.  The VA treatment records are competent medical evidence and, because the diagnosis of chronic S1 radiculopathy was confirmed by a June 2009 EMG and the January 2009 VA examiner did not conduct any imaging tests, the Board finds that the diagnosis of such is also considered credible.  The VA treatment records also reflect that the Veteran has been diagnosed with lumbar degenerative disc disease and facet arthropathy bilaterally, as confirmed by an MRI conducted in June 2009.  See VA treatment records dated June to September 2009.  

The lay evidence of record is consistent with the medical evidence of record, as the Veteran has consistently reported experiencing severe pain in his low back due to a slipped and bulging disc, which has been treated by medication, injections, and nerve burning.  See statements from the Veteran dated October 2008, March 2009, and November 2009.  

Based on the foregoing, and after considering all pertinent lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for the Veteran's service-connected lumbar spine disability.  Indeed, while the evidence shows that the Veteran's lumbar spine disability is manifested by limited motion, he has never demonstrated forward flexion to 30 degrees or less and there is no lay or medical evidence showing that his lumbar spine is fixed in a neutral position, flexion or extension, such that it is manifested by favorable or unfavorable ankylosis.  The evidence of record shows that the Veteran has consistently demonstrated movement of the spine in the planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 90 degrees.  These findings do not warrant a higher, or even compensable, rating under the General Rating Formula.  Therefore, the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula.

The Board has considered whether a rating higher than 20 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability is characterized by r disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician.  Therefore, a disability rating higher than 20 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran denied having flare-ups of pain and there is no objective evidence of painful motion, including after repetition.  The January 2009 VA examiner also noted that there was no evidence of weakness and there is no other lay or medical evidence that the Veteran's service-connected lumbar spine disability results in additional functional loss, fatigue, or incoordination.  Therefore, the Board finds that an increased rating is not warranted based upon additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

The Board has considered whether a separate rating is warranted for any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  In this regard, the evidence shows that the Veteran has consistently complained of low back pain radiating into his lower left extremity, which has been diagnosed as chronic S1 radiculopathy.  See June 2009 VA outpatient treatment record.  Despite the diagnosis of chronic S1 radiculopathy, the evidentiary record only contains subjective complaints of numbness and paresthesias in the lower extremity.  However, the subjective complaints of numbness and parasthesias have not been confirmed by clinical or objective findings, as there is no objective evidence of any sensory loss, loss of reflexes, muscle atrophy, or paralysis as a result of the S1 radiculopathy.  In evaluating this claim, the Board notes that a neurologic abnormality of the peripheral nerves will be rated as a "mild" disability under 38 C.F.R. § 4.124a, if the involvement is wholly sensory; however, the January 2009 VA examiner specifically stated that the sensation in the Veteran's lower extremities was intact and the VA outpatient treatment records do not contain any lay or medical findings in this regard.  Therefore, the Board finds that, because there is only subjective complaints of numbness and paresthesias, which have not been confirmed by objective medical evidence or clinical findings of any sensory loss, the Veteran's chronic radiculopathy warrants no more than a noncompensable disability rating under DC 38 C.F.R. § 4.124a, DC 8520.  See 38 C.F.R. § 4.31.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's lumbar spine disability, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's decreased range of motion and associated neurologic abnormality are contemplated by the disability rating assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's lumbar spine disabilty during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the evidence shows that, despite his lumbar spine disability, the Veteran is working fulltime as a school bus driver.  Indeed, the January 2009 VA examiner noted that the Veteran has not lost any time off work due to his lumbar spine disability during the previous 12 months and that his disability does not have any effect on his usual occupation.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.

In summary, and for the reasons and bases set forth above, the Board finds that the most competent, credible, and probative evidence of record preponderates against the grant of a disability rating higher than 20 percent for service-connected residuals of fracture to transverse process, L2, 3, and 4, with lumbar spondylosis and degenerative disc disease.  The evidence does support the grant of a separate noncompensable disability rating, but no higher, for chronic S1 radiculopathy associated with the lumbar spine disability under DC 38 C.F.R. § 4.124a, DC 8520.  See 38 C.F.R. § 4.31.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  


ORDER

A disability rating higher than 20 percent for service-connected residuals of fracture to transverse process, L2, 3, and 4, with lumbar spondylosis and degenerative disc disease is denied.  

A separate noncompensable (zero percent) disability rating for chronic S1 radiculopathy associated with service-connected residuals of fracture to transverse process, L2, 3, and 4, with lumbar spondylosis and degenerative disc disease, is granted, subject to the laws and regulations governing monetary awards.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


